DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 9/10/2021 is acknowledged.  The traversal is on the ground(s) that the two identified Species are actually just different views of the same embodiment.  This is found persuasive and the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, 15-19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfert et al. (US 2007/0181619, hereinafter ‘Seyfert’) in view of Baumann et al. (US 8851344, hereinafter ‘Baumann’).
Seyfert discloses a combination of a spacer and a holster for receiving a handgun, the handgun having a handgun frame, a handgrip connecting to the handgun frame at the rearward end of the handgun frame, a slide on a top of the handgun frame, an exposed barrel with a muzzle at the forward end of the slide, a trigger guard and trigger forward of the handgrip and below the handgun frame, the combination comprising: the holster comprising a holster body (20) defining a cavity extending forwardly along a handgun receiving and withdrawal axis, the holster body comprising a plurality of wall portions unitarily formed of a polymeric material (para 0031), the plurality of wall portions including a pair of side wall portions joined at a top and bottom of the side wall portions (34, 36); the spacer (90) comprising a ramp portion for engaging and positioning a forward portion of handgun frame as the handgun is inserted into the holster, the ramp portion having a recess for receiving the trigger guard while the handgun is holstered (cutout portion, see Fig. 11)); and the spacer further comprising a landing portion extending downward from an upper end of the ramp portion (see annotated Figure below); except does not expressly disclose the leaf spring as claimed.
However, Baumann teaches providing the lower rear portion of a handgun holster has
a leaf spring (130) that confronts a rearward facing surface of the handgun and biases the handgun against two rails of the holster while the handgun is holstered (see Fig. 5).  

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the leaf spring taught by Baumann to the landing portion of the insert taught by Seyfert, in order to exert pressure against the handgun to prevent movement within the holster as taught by Baumann (col. 3, ll. 55-58).


    PNG
    media_image1.png
    486
    634
    media_image1.png
    Greyscale

Seyfert as modified above further results in a device wherein a central panel supports the ramp portion and the landing portion, the central panel having a side surface defining a side 2plane, the side plane being perpendicular to a plane defined by a ramp surface of the ramp portion (Seyfert side panels shown in Fig. 1 @ 54, 36); an 
Regarding claims 8 and 18, Seyfert as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the second end of the leaf spring bring unsupported, rather disclosing it being attached.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to eliminate the second set screw leaving one end of the leaf spring unsupported, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Allowable Subject Matter
Claims 3, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 5, 2021